Citation Nr: 0637044	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 12, 1976, to 
October 27, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 and December 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In January 2000, 
the RO denied service connection for residuals of an injury 
to the thoracic spine.  In December 2001, the RO denied 
service connection for PTSD.

In October 2003, the Board remanded the matters for 
additional procedural and evidentiary development.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD attributable in any way to 
service.

4.  The veteran does not have a thoracic spine disorder 
attributable in any way to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A thoracic spine disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2001, March 2001, and December 2003 
letters. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2001, March 2001, and December 2003 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an August 2006 supplemental 
statement of the case following the December 2003 letter.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Carol M. 
Schaeffer, M.D., St. Francis Medical Center, Helen Fuld 
Hospital, Morrisville Chiropractic Center, Hamilton 
Chiropractic Center, David Weiss, D.O., and Carrier Clinic, 
and VA examination reports dated in April 1999, April 2001, 
and April 2004.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
December 2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

PTSD
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
credible supporting evidence means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence as to the occurrence of 
the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. 
§ 3.304(f) (2006).

The Board finds that service connection for PTSD must be 
denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  In this case, the veteran does not allege, nor does 
the record indicate, that he engaged in combat.  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

The veteran alleges that, during basic training, his drill 
sergeant threw him into a concrete grenade pit with other 
soldiers.  He states that he consequently injured his back 
and that due to the excessive trauma and the savagery of his 
drill sergeant he now has PTSD.  The veteran has also related 
that the drill sergeant threatened his life when he found out 
that he was leaving the service.  Service medical records are 
silent as to any back injury; rather, they note middle back 
pain attributable to a motor vehicle accident incurred prior 
to his entry into service.  An additional attempt was made to 
corroborate the veteran's accounts; however, a coordinated 
search between the United States Armed Services Center for 
Research of Unit Records (CURR) and the U.S. Army Criminal 
Command (USACID) rendered no documentation of the incident.  
In short, service records are silent as to the above claimed 
incidents and the veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his account.  

The Board acknowledges that the veteran has been diagnosed as 
having PTSD; however, without corroboration of the veteran's 
in-service stressors, service connection is not warranted.  
Additionally, the record does not demonstrate any evidence of 
any psychiatric disorder until 1990, nearly 15 years after 
his discharge from service, and he was not diagnosed as 
having PTSD until 1999.  The record also indicates that the 
veteran has a family history of psychiatric difficulties.  
There is simply no evidence attributing PTSD to any 
corroborated incident in service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  

Thoracic Spine
The veteran alleges that service connection is warranted for 
a thoracic spine disorder because he injured his back when he 
was thrown into a concrete grenade pit.  Upon review of the 
medical evidence of record, the Board holds that service 
connection is not warranted because there is no evidence that 
his current thoracic spine disorder is attributable in any 
way to his period of active service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's current thoracic spine 
disorder is causally related to his active service, or any 
incident therein.  Service medical records contain only one 
complaint of mid back pain.  The veteran was enlisted from 
September 12, 1976, to October 27, 1976; on October 7, 1976, 
he veteran presented complaining of middle back pain.  The 
veteran related a seven-month history of back pain and that 
he was involved in a motor vehicle accident in March 1976.  
Examination demonstrated normal range of motion and x-rays 
were normal.  The veteran did complain of pain on palpation 
and there was increased kyphosis.  At that time, no back 
disorder was diagnosed; rather, the veteran was diagnosed as 
having middle back pain and treated with heat.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a thoracic spine disorder for 
years after service separation.  Moreover, there is no 
medical evidence of record that provides a nexus to his 
period of service other than as related by the veteran's own 
history.  Rather, the medical evidence purports that the 
veteran's current thoracic spine disorder is attributable to 
numerous post-service injuries.  In 1987, the veteran 
sustained injuries to his left shoulder and right hip as a 
result of a work-related injury.  On January 22, 1988, the 
veteran was involved in a  motor vehicle accident, wherein he 
hyperextended/hyperflexed his cervical spine.  On November 2, 
1988, the veteran was involved in another motor vehicle 
accident.  He experienced right cervical spine pain and 
stiffness; mid-thoracic pain and stiffness; and cephalgia.  
On July 26, 1993, the veteran suffered back pain when he was 
struck by an automobile.  On November 3, 1993, the veteran 
was injured while boarding a bus that stopped suddenly.  
Although the veteran presented complaining of pain throughout 
his back, a November 1993 thoracic spine thermogram was 
normal.  On July 14, 1997, the veteran was involved in a slip 
and fall accident.  A subsequent thoracic spine thermogram 
was abnormal and consistent with thoracic myofascitis.  The 
veteran reinjured his back in a slip and fall accident in 
January 2000.

April 1999, April 2001, and April 2004 VA examinations have 
demonstrated degenerative joint disease of the thoracic 
spine.  The April 2004 VA examiner specifically opined that 
the veteran's current thoracic spine disorder is not at least 
as likely as not due to his period of service and that the 
veteran's in-service minor sprain would have healed 
spontaneously.

The record contains absolutely no probative evidence 
supporting the veteran's claim of service connection.  Thus, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for a thoracic spine 
disorder.


ORDER

Service connection for PTSD is denied.

Service connection for a thoracic spine disorder is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


